Citation Nr: 0910745	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
February 2007 request to reopen a previously denied claim for 
entitlement to service connection for pes planus.  The RO 
initially denied the Veteran's claim for entitlement to 
service connection for pes planus in November 1981, and has 
subsequently denied requests to reopen the claim in July 
2004, January 2005, and August 2005.

In February 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

In May 2008, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.


FINDINGS OF FACT

1.  In a November 1981 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for pes 
planus.  The Veteran was notified of the decision and of his 
appellate rights.  However, the Veteran failed to file a 
notice of disagreement (NOD) within one year of the rating 
decision.

2.  In August 2005, the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim for service connection for pes planus; the 
Veteran did not appeal that decision to the Board.

3.  The evidence associated with the claims file subsequent 
to the August 2005 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for pes 
planus, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1981 rating decision, denying service 
connection for pes planus, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The subsequent rating decisions, dated July 2004, January 
2005, and August 2005, are also final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  The evidence associated with the claims file subsequent 
to the August 2005 RO rating decision is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An April 2007 letter, provided to the Veteran before the July 
2007 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The April 2007 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for pes planus, the notice letter provided 
to the Veteran in April 2007 included the criteria for 
reopening a previously denied claim, and informed the Veteran 
that his claim had been denied because his pes planus neither 
occurred in, nor was aggravated by, service.  The Veteran was 
informed that, to be considered new, the evidence must be in 
existence and be submitted to VA for the first time.  The 
Veteran was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim 
was previously denied.  The April 2007 notice letter also 
provided the Veteran with the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2007.  Therefore, no 
further notice is required pursuant to the holding in 
Dingess, supra.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2008).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO first denied service connection for pes 
planus in November 1981, and the basis of the denial was that 
his pes planus was neither initially incurred in, nor 
aggravated by, service.  The Veteran's service treatment 
records include a diagnosis of pes planus in the Veteran's 
April 1974 entry examination, and no evidence of aggravation 
in service.  Moreover, the veteran stated in his July 1981 
claim that he had had flat feet (pes planus) since his birth.  
In other words, the Veteran's claim for service connection 
was denied because there was evidence that his pes planus 
existed before he joined the service, and there was no 
evidence that his pes planus was aggravated in service.  The 
Veteran did not submit a NOD in response to the November 1981 
rating decision.  Therefore, the November 1981 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.

The last prior final denial of the claim is an August 2005 
rating decision, which the veteran did not appeal to the 
Board.

In February 2007, the Veteran again asked to reopen his claim 
for service connection and the RO, in a July 2007 rating 
decision, the subject of this appeal, continued the denial of 
the Veteran's claim for service connection for pes planus, 
and noted that the Veteran had not submitted new and material 
evidence.  The RO issued a statement of the case (SOC) in 
September 2007, which again held that the evidence received 
was not new and material.

Following the SOC, the Board remanded the case in February 
2008, in order to provide the Veteran with the opportunity to 
have a Board hearing.  The Veteran had requested a Board 
hearing in Washington, DC, in his October 2007 substantive 
appeal, and had amended that statement to request a video 
conference hearing in a January 2008 letter.

The evidence of record at the time of the August 2005 rating 
decision, the last prior final denial of the claim, included 
the Veteran's service treatment records, which, as previously 
indicated, contain the Veteran's entrance examination.  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans, supra.

Since the August 2005 rating decision, the Veteran has 
alleged, at his May 2008 hearing before the undersigned 
Veterans Law Judge, that his pes planus was aggravated in 
service.  The Veteran explained that the inserts that he was 
given for his boots in service caused him to develop blisters 
on his feet, and that marching and doing drills in service 
while wearing boots was painful to his feet.

Additionally, the Veteran's sister stated at the May 2008 
Board hearing that she and their parents could notice a 
difference in the Veteran's feet, and in his gait, when he 
returned from service.

The Veteran has provided no evidence since the August 2005 
rating decision that corroborates his or his sister's 
testimony.  38 C.F.R. § 3.156(a).

The Veteran also submitted VA treatment records covering the 
period from September 2005 through July 2006.  Those records 
primarily relate to his psychiatric condition; the only 
mention of pes planus is in a January 2006 record in which 
the veteran told a VA mental health social worker that he was 
given an honorable discharge from service because of his flat 
feet, and that being told about his impending discharge had 
caused him stress.  The September 2005 through July 2006 VA 
treatment records show no evidence that the Veteran's pes 
planus was either incurred in, or aggravated by, his time in 
service.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the August 2005 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for pes planus.

Because the additional evidence does not relate to an 
unestablished fact that is necessary to substantiate the 
Veteran's claim for service connection for pes planus, the 
Board finds that the evidence associated with the claims file 
subsequent to the August 2005 rating decision is not new and 
material, and a previously denied claim for service 
connection for pes planus is not reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for pes planus 
is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


